Per Curiam.  Wages : Exemption. Section 3244 of Mansf. Dig., in relation to the exemption of laborers’s wages from seizure by garnishment, requires of the defendant a sworn statement to the effect that the wages claimed as exempt are less than the value of the personal property exempt to him under the Constitution. The statute thus manifests the intent to limit the right of exemption to those entitled to exemption under the Constitution. But only residents are entitled to the privilege under the Constitution. The sworn statement of the defendant was, therefore, defective in failing to state that the defendant was a resident of this State. Guise v. State, 41 Ark., 249; Donnelly v. Wheeler, 34 Ark., 111. Reverse and remand for further proceedings.